 



Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
into as of the 20th day of December, 2004 (the “Effective Date”) by and between
Gadzooks, Inc. (the “Company”) and Monty Standifer (the “Executive”).

PRELIMINARY STATEMENTS

     A. The Company desires to employ Executive as Executive Vice President and
Chief Financial Officer (“CFO”), and Executive desires to be employed by the
Company in said capacity; and

     B. Each party desires to set forth in writing the terms and conditions of
their understandings and agreements.

     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the Company hereby agrees to employ Executive and Executive
hereby accepts such employment upon the terms and conditions set forth in this
Agreement and the Severance Agreement (as defined herein):

STATEMENT OF AGREEMENT

     1.      Position.

            (a)      The Company agrees to employ Executive in the position of
Executive Vice President and CFO. Executive shall serve and perform the duties
which may from time to time be assigned to him by the Chief Executive Officer
(“CEO”) or the Board of Directors of the Company (the “Board”), provided,
however, that such duties shall be similar to the duties of an Executive Vice
President of a company of similar size and function as the Company.

            (b)      Executive agrees to serve as CFO and agrees that he will
devote his best efforts and all of his business time and attention to all facets
of the business of the Company and will faithfully and diligently carry out the
duties of CFO. Executive agrees to comply with all Company policies in effect
from time to time, and to comply with all laws, rules and regulations,
including, but not limited to, those applicable to the Company.

            (c)      Executive agrees to travel as necessary to perform his
duties under this Agreement.

     2.      Term. The initial term of this Agreement shall be one (1) year from
the date stated above (“Initial Term”), unless otherwise terminated pursuant to
Section 5 of this Agreement. This Agreement shall automatically renew for
successive two (2) year terms unless either party gives written notice of its or
his intent not to renew this Agreement at least ninety (90) days prior to the
expiration of the Initial Term or the then-current term (the Initial Term and
any renewal thereof

1



--------------------------------------------------------------------------------



 



being the “Term”). Executive’s continued employment after the expiration of the
Initial Term shall be in accord with and governed by this Agreement, unless
modified by the parties to this Agreement, in writing.

     3.      Compensation & Benefits.

            (a)      Base Salary. The Company shall pay Executive a base salary
of $20,000.00 per month (“Base Salary”). The Board, or the Company’s
Compensation Committee, if applicable, may review and adjust Executive’s Base
Salary periodically, but the salary shall not be reduced below $20,000.00 per
month during the Term.

            (b)      Bonus Opportunities. In addition to the Base Salary,
Executive shall also be eligible to receive a discretionary bonus based on
exceptional service and/or the performance of the Company, as determined by the
Board, or the Company’s Compensation Committee, if applicable, in the sole
discretion of the Board or the Compensation Committee, as applicable
(“Discretionary Bonus”). In addition, during the Term, Executive shall be
eligible to participate in any bonus, incentive, and/or equity incentive plan
provided by the Company to its executive level employees. Executive shall
receive stock options exercisable for 1.5% of the Common stock of the Company to
be outstanding immediately after the consummation of the Rights Offering (“Total
Grant”). Such stock options shall vest in equal one-third (1/3) increments at
the end of each year after the effective date of the Company’s plan of
reorganization so long as Executive remains employed by Company. Executive may
exercise such options for five (5) years after the date they are granted. The
exercise price shall be equal to the volume weighted average price (“VWAP”) of
the company’s common shares over a 30-day period commencing on the 31st day
after the effective date of the Company’s plan of reorganization and ending on
the 60th day after the effective date of the Company’s plan of reorganization.
The calculation of the VWAP shall be completed in the ordinary and customary
manner for making such calculations. In no event shall the exercise price be
less than the fair market value of the stock of the Company on the date of grant
of the stock option. The options will be granted pursuant to a stock option plan
applicable to employees of the Company generally. The obligations under this
Section 3(b) are conditioned upon the Effective Date of the Company’s Plan of
Reorganization, as on file currently in the Bankruptcy Court.

            (c)      Payment. Payment of all compensation to Executive hereunder
shall be made in accordance with the terms of this Agreement and applicable
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.

            (d)      Benefits Generally. The Company shall make available to
Executive, throughout the Term of this Agreement, such benefits, if any, as are
generally provided by the Company to its executive level employees, including
but not limited to any group life, health, dental, vision, disability or
accident insurance (any such insurance coverage shall begin on the first of the
month of the first month after Executive completes his ninetieth (90th) day of
employment with the Company), pension plan, profit-sharing plan, retirement
savings plan, 401(k) plan participation ability beginning January 1, 2006, an
automobile allowance of $1,000 per month, or other such benefit plan or policy
that may presently be in effect or that may

2



--------------------------------------------------------------------------------



 



hereafter be adopted during the Term by the Company for its executive level
officers and key management personnel; provided, however, that nothing herein
contained shall be deemed to require the Company to adopt or maintain any
particular plan or policy.

            (e)      Vacation. Executive shall be entitled to paid vacation
during each calendar year, consistent with the policies then applicable to
executive level officers of the Company, but in no event fewer than two
(2) weeks.

            (f)      Holidays. Executive shall further be entitled to paid
holidays, personal days and sick days consistent with the policies then
applicable to executive level officers of the Company.

            (g)      In Lieu of KERP. It is expressly understood that the
compensation and benefits provided to Executive herein shall be in lieu of any
participation in the Key Employee Retention Plan previously approved by the
United States Bankruptcy Court for the Northern District of Texas in favor of
the Company’s management.

     4.      Reimbursement of Expenses. The Company shall reimburse Executive
for all business related expenses, which are reasonable and necessary and are
incurred by Executive while performing his duties under this Agreement, upon
presentation of expense statements, receipts and/or vouchers, or such other
information and documentation as the Company may reasonably require. The Company
shall reimburse Executive for the aforementioned business related expenses
within thirty (30) days after he has submitted the required documentation to the
Company. Any trip, or combination of expenditures exceeding $3,000 must be
approved in writing by the CEO prior to incurring such expense. Executive shall
provide the CEO with, upon reasonable request, an explanation of the purpose of
any particular business related expense and an estimate of the cost of the same,
prior to incurring any expense related to the same. The CEO reserves the right
to reject any business related expense.

     5.      Termination. This Agreement and Executive’s employment with the
Company are subject to termination as set forth in that certain Severance
Protection Agreement by and between the Company and the Executive, dated as of
the date hereof (the “Severance Agreement”). Upon termination or expiration of
this Agreement or the Severance Agreement for any reason, Executive’s employment
shall also terminate and cease.

     6.      Release. The Executive agrees that after termination of employment
for any reason payment of any severance pay or benefits hereunder or under the
Severance Agreement is conditioned upon the execution of a full, general release
in favor of the Company, its officers, directors, employees, and representatives
(“Release”) in a form acceptable to the Company.

     7.      Nondisclosure.

            (a)      The Company shall provide Executive, immediately after
executing this Agreement, some or all of the Company’s various trade secrets and
confidential or proprietary information (the “Confidential Information”),
including information he has not received before. Confidential Information
consists of, but is not limited to, information relating to (i) business

3



--------------------------------------------------------------------------------



 



operations and methods, (ii) existing and proposed business strategies,
(iii) financial performance, (iv) compensation arrangements and amounts (whether
relating to the Company or to any of its employees, including the CEO),
(v) contractual relationships (including the terms of this Agreement), (vi)
business partners and relationships, (vii) shareholders of the Company,
(viii) marketing strategies, (ix) lists with information related to existing or
prospective customers, vendors, suppliers, service providers, partners or
investors, including, but not limited to particular business objectives, and
(x) computerized business approaches, methodologies, systems or programs,
mathematical models, simulated results, simulation software, price or research
databases, other research, algorithms, numerical techniques, analytical results,
technical data, regardless of the medium in which any such information is
contained. Confidential Information shall not include: (1) information that
Executive may furnish to third parties regarding his obligations under
Sections 7 and 8 or (2) information that (A) becomes generally available to the
public by means other than Executive’s breach of Section 7 (for example, not as
a result of Executive’s unauthorized release of marketing materials), (B) that
is in Executive’s possession, or becomes available to Executive, on a
non-confidential basis, from a source other than the Company, or (C) that
Executive is required by law, regulation, court order or discovery demand to
disclose; provided, however, that in the case of clause (C), Executive gives the
Company reasonable notice prior to the disclosure of the Confidential
Information and the reasons and circumstances surrounding such disclosure to
provide the Company an opportunity to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.

            (b)      Executive agrees that all Confidential Information, whether
prepared by Executive or otherwise coming into his possession, shall remain the
exclusive property of the Company during Executive’s employment with the
Company. Executive agrees that he will use the Confidential Information for the
sole benefit of the Company and that he will exercise all reasonable measures to
maintain it as confidential. Executive further agrees that Executive shall not,
without the prior written consent of the Company, publish or disclose to any
third party or use for the benefit of any third party or of Executive any of the
Confidential Information described herein, directly or indirectly, either during
Executive’s employment with the Company or at any time following the termination
of Executive’s employment with the Company.

            (c)      Upon termination or expiration of this Agreement for any
reason, Executive agrees that all Confidential Information and other files,
documents, materials, records, notebooks, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company (including all copies thereof) in
Executive’s possession, custody or control, whether prepared by Executive or
others, shall remain with or be returned to the Company promptly (within
twenty-four (24) hours) after the termination or expiration date.

     8.      Noncompete and Nonsolicitation.

            (a)      Business Relationships and Goodwill. Executive acknowledges
and agrees that as an employee and representative of the Company, Executive will
be given Confidential Information. Executive acknowledges and agrees that this
creates a special relationship of trust and confidence between the Company,
Executive and the Company’s current and prospective

4



--------------------------------------------------------------------------------



 



customers, business partners, consumers, suppliers, shareholders, vendors, and
investors. Executive further acknowledges and agrees that there is a risk and
opportunity for any person given such responsibility, specialized training, and
Confidential Information, to misappropriate the relationship and goodwill
existing between the Company and the Company’s current and prospective
customers, business partners, consumers, suppliers, shareholders, vendors and
investors. Executive therefore acknowledges and agrees that it is fair and
reasonable for the Company to take steps to protect itself from the risk of such
misappropriation. In consideration of the Company’s promise to provide
Confidential Information to Executive, this Agreement, and the severance
payments to be made under the Severance Agreement, and in order to protect the
Company’s interests in the Confidential Information and special relationships,
Executive agrees to the following noncompetition and nonsolicitation covenants.

            (b)     Scope of Noncompetition Obligation.

                 (i)      Executive acknowledges and agrees that the period of
twelve (12) months following the termination or expiration of this Agreement for
any reason, will constitute the non-compete, non-solicit and non-divert period
(the “Non-Interference Period”). During his employment and during the
Non-Interference Period, Executive will not engage in duties or provide services
to a Competitor which are substantially similar to those Executive provided to
the Company under this Agreement, in any capacity, within the United States. The
term “Competitor” means another retail business with a business model similar to
the Company’s, engaged in the sale of apparel or other products similar to those
sold or marketed by the Company or any product lines or lines of business under
development or consideration by the Company during the Term; provided, however,
a general department store that includes as less than 10% of its sales revenues
merchandise competitive with that offered by the Company will not be deemed a
Competitor.

                 (ii)      Executive acknowledges and agrees that he shall not
at any time during his employment divert away or attempt to divert away any
business from the Company to another company, business, or individual.
Additionally, Executive shall not, during the Non-interference Period, contact,
solicit, attempt to solicit, divert away, or attempt to divert away business,
either directly or indirectly, from any customer, vendor, service provider, or
supplier who conducts business with the Company at any time during the Term of
this Agreement and who Executive contacted, solicited, serviced, or had access
to Confidential Information about.

                 (iii)      During the Term and during the Non-Interference
Period, Executive agrees and covenants that, without the prior written approval
of the Board, Executive will not, directly or indirectly, either as an
individual or as an employee, partner, officer, director, shareholder, advisor,
or consultant or in any other capacity whatsoever of any entity (A) recruit,
hire, assist others in recruiting or hiring, discuss employment with, or refer
to others for employment, any person who is, or within the six month period
immediately preceding the date of any such activity was, an employee,
representative or agent of Company or its affiliates; or to otherwise entice or
induce such person to terminate his or her relationship with the Company,
(B) approach any such person for any of the foregoing purposes; (C) authorize,
solicit or assist in the taking of such actions by any third party, or (D) hire
or retain any such person.

5



--------------------------------------------------------------------------------



 



            (c)      Acknowledgement. Executive acknowledges that the
compensation, specialized training, and the Confidential Information provided to
Executive pursuant to this Agreement gives rise to the Company’s interest in
restraining Executive from competing with the Company, that the noncompetition
and nonsolicitation covenants are designed to enforce such consideration and
that any limitations as to time, geographic scope and scope of activity to be
restrained as defined herein are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company.

            (d)      Consent to Disclosure. Executive agrees that if he engages
in any employment during the Non-Interference Period, he will notify the Company
of the identity and address of each of his employers and of the nature of such
employer’s business. Executive consents and agrees that the Company can contact
any of Executive’s subsequent employers or prospective employers and inform such
entities of Executive’s obligations under Sections 7 and 8 of this Agreement.

            (e)      Survival of Covenants. Sections 7 and 8 shall survive the
expiration or termination of this Agreement for any reason. Executive agrees not
to challenge the enforceability and/or the scope of Sections 7 and 8. Executive
further agrees to notify all future persons or businesses, with which he becomes
affiliated with or employed by, of the restrictions set forth in Sections 7 and
8, prior to the commencement of any such affiliation or employment.

     9.      Severability and Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.

     10.      Entire Agreement. This Agreement, the Severance Agreement set
forth the entire agreement between the parties hereto and fully supersedes any
and all prior agreements or understandings, written or oral, between the parties
hereto pertaining to the subject matter hereof, including such terms and
conditions set forth in that certain offer letter from the Company to Executive
dated as of September 20, 2004.

     11.      Notices. All notices and other communications required or
permitted to be given hereunder or in the Severance Agreement shall be in
writing and shall be deemed to have been duly given if delivered personally,
mailed by certified mail (return receipt requested) or sent by overnight
delivery service, or electronic mail, or facsimile transmission (with electronic
confirmation of successful transmission) to the parties at the following
addresses or at such other addresses as shall be specified by the parties by
like notice, in order of preference of the recipient:

      If to the Company:   Gadzooks, Inc.   4121 International Parkway  
Carrollton, Texas 75007

6



--------------------------------------------------------------------------------



 



        Attention: Chief Executive Officer   Facsimile: 972-662-4290   With a
copy to:   Chairman of the Compensation Committee of the Board of Directors  
c/o Gadzooks, Inc.   4121 International Parkway   Carrollton, Texas 75007  
Facsimile: 972-662-4290   If to Executive:   Monty Standifer   1829 Kinsale
Drive   Roanoke, Texas 76262   Facsimile: 817-741-1840

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case overnight delivery service,
on the date of actual delivery and, in the case of facsimile transmission, telex
or personal delivery, on the date of actual transmission or, as the case may be,
personal delivery.

     12.      Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Texas, without regard to any conflict
of laws rule or principle which might refer the governance or construction of
this Agreement to the laws of another jurisdiction.

     13.      Assignment. This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of the
Company. The Company may assign its rights and obligations under this Agreement.

     14.      Counterparts. This Agreement may be executed in counterparts, each
of which will take effect as an original, and all of which shall evidence one
and the same Agreement.

     15.      Amendment. This Agreement may be amended only in a writing signed
by Executive and by a representative of the Company authorized by the Board
(other than Executive).

     16.      Construction. The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the Company or Executive.

     17.      Non-Waiver. The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than Executive) and the Executive.

7



--------------------------------------------------------------------------------



 



     18.      Announcement. Company shall have the right to make public
announcements concerning the execution of this Agreement and the terms contained
herein, at the Company’s discretion.

     19.      Use of Name, Likeness and Biography. Company shall have the right
(but not the obligation) to use, publish and broadcast, and to authorize others
to do so, the name, approved likeness and approved biographical material of
Executive to advertise, publicize and promote the business of Company and its
affiliates, but not for the purposes of direct endorsement, and for use in any
filings with the Securities Exchange Commission as may be required by rules and
regulations of the Securities Exchange Commission or any applicable listing
standards, without Executive’s consent. This right shall terminate upon the
termination or expiration of this Agreement for any reason. An “approved
likeness” and “approved biographical material” shall be, respectively, any
photograph or other depiction of Executive, or any biographical information or
life story concerning the professional career of Executive.

     20.      Right to Insure. Company shall have the right to secure, in its
own name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist Company in procuring
such insurance by submitting to examinations and by signing such applications
and other instruments as may be required by the insurance carriers to which
application is made for any such insurance.

     21.      Assistance in Litigation. During his employment and following the
termination of his employment for any reason, Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or that may be brought in the future against or on
behalf of the Company that relate to events or occurrences that transpired while
Executive was employed by the Company. Executive’s cooperation in connection
with such claims or actions shall include, but not be limited to, being
available to meet with counsel to prepare for discovery or trial and to act as a
witness on behalf of the Company at mutually convenient times. Executive also
shall cooperate fully with the Company in connection with any investigation or
review by any federal, state, or local regulatory authority as any such
investigation or review relates, to events or occurrences that transpired while
Executive was employed by the Company. During the Non-Interference Period, the
Company will pay Executive’s reasonable out-of-pocket expenses incurred in
connection with such assistance. Following the Non-Interference Period, the
Company will pay Executive an agreed upon hourly rate for Executive’s
cooperation pursuant to this Section 21. Executive’s obligations under this
Section 21 shall survive the termination or expiration of this Agreement.

8



--------------------------------------------------------------------------------



 



     22.      No Inconsistent Obligations. Executive represents and warrants
that to his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with the Company to perform the duties described herein. Executive will not
disclose to the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.

     23.      Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon Executive, his heirs and personal representatives, and the
Company, its successors and assigns.

     24.      Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be resolved by arbitration
administered by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules. AAA’s Optional Rules for Emergency Measures of
Protection shall also apply to the proceedings. The arbitration will take place
in Dallas, Texas. All disputes shall be resolved by one (1) arbitrator. The
arbitrator will have the authority to award the same remedies, damages, and
costs that a court could award (including, but not limited to, injunctive
relief, declaratory relief, specific performance, and damages). The arbitrator
shall issue a reasoned award explaining the decision, the reasons for the
decision, and any damages awarded. The arbitrator’s decision will be final and
binding. The judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitration proceedings, any record
of the same, and the award shall be considered Confidential Information under
this Agreement. This provision can be enforced under the Federal Arbitration
Act.

     25.      Enforcement of Sections 7 and 8. Notwithstanding Section 24, the
parties recognize and agree that in the event of an actual or threatened breach
of Section 7 or 8 of this Agreement, money damages would be inadequate and the
Company would not have an adequate remedy at law. Accordingly, the Company may
at its option, in addition and supplementary to other rights and remedies
existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief to
enforce or prevent any actual or threatened breach of Section 7 or 8 (without
posting a bond or other security). In addition, Executive agrees that in the
event a court of competent jurisdiction or an arbitrator finds that Executive
violated Sections 7 or 8, the time periods set forth in those Sections shall be
tolled until such breach or violation has been cured. Executive further agrees
that the Company shall have the right to offset the amount of any damages
resulting from a breach by Executive of Sections 7 or 8 against any payments due
Executive under this Agreement and/or the Severance Agreement. The parties agree
that if Executive is found to have breached Section 7 or 8, he shall be required
to pay the Company’s attorney’s fees and costs incurred in prosecuting the
violation.

     26.      Voluntary Agreement. Each party to this Agreement has read and
fully understands the terms and provisions hereof, has had an opportunity to
review this Agreement with legal counsel, has executed this Agreement based upon
such party’s own judgment and advice of counsel (if any), and knowingly,
voluntarily, and without duress, agrees to all of the terms set forth in this
Agreement. The parties have participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if

9



--------------------------------------------------------------------------------



 



drafted jointly by the parties and no presumption or burden of proof will arise
favoring or disfavoring any party because of authorship of any provision of this
Agreement. Except as expressly set forth in this Agreement, neither the parties
nor their affiliates, advisors and/or their attorneys have made any
representation or warranty, express or implied, at law or in equity with respect
of the subject matter contained herein. Without limiting the generality of the
previous sentence, the Company, its affiliates, advisors, and/or attorneys have
made no representation or warranty to Executive concerning the state or federal
tax consequences to Executive regarding the transactions contemplated by this
Agreement.

[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

              COMPANY:
 
GADZOOKS, INC.           Dated: December 20, 2004   By:
  Name: Title:   /s/ Gerald R. Szczepanski

--------------------------------------------------------------------------------

Gerald R. Szczepanski
Chief Executive Officer and Chairman of the Board          

          EXECUTIVE:       Dated: December 20, 2004   /s/ Monty Standifer

--------------------------------------------------------------------------------

Monty Standifer     ADDRESS:
1829 Kinsale Drive
Roanoke, Texas 76262





--------------------------------------------------------------------------------



 



EXHIBIT A

Release

